THE COURT.
Petitions for writs of certiorari have been filed in each of the- above-entitled causes. At the time the petitions were filed there was pending here a like petition for certiorari in cause S. P. No. 15335 (ante, p. 770 [56 Pac. (2d) 527]). As the petitions offered closely related and in large part identical questions, they were, by stipulation of the parties, consolidated for consideration and decision.
The decision in cause S. P. No. 15335, Columbia Casualty Co. v. Industrial Acc. Com., Bertha R. Ridgway et al., having been this day filed, on the authority of the decision in that cause, the awards of the Industrial Accident Commission in each of the above-entitled causes are, and each of them is, affirmed.
Rehearing denied.